Order, Supreme Court, New York County, entered March 3, 1980, which, inter alia, granted defendants leave to examine the nonparty witness Dalhir, unanimously modified, on the law and the facts, without costs or disbursements, to permit the examination also of the nonparty witness Michael Prieto, and, except, as thus modified, affirmed. Defendants adequately demonstrated special circumstances to warrant deposing the operator of the other vehicle involved in the underlying negligence claim which gives rise to this attorney’s malpractice action. (See CPLR 3101, subd [a], par [4].) Special Term properly denied the requested relief as to the other nonparty witnesses whose examinations were also sought. Concur — Sullivan, J.P., Markewich, Lupiano, Silverman and Bloom, JJ.